EXAMINER AMENDMENT

Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12, directed to an aspect of the product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. The restriction requirement, mailed on February 12, 2021, has been withdrawn.

2.	Please rejoin Claims 9-12.

REASONS FOR ALLOWANCE

3.	Claims 1-12, 19, 20 and 25-29 allowed.



4.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Yu, Han, and the other cited references do not teach of the claimed level of language, namely:

“the pull-down control signal line is configured to receive the second pull-down control signal through the pull-down control signal output terminal of the level shifter and transmit the second pull-down control signal to the discharge circuit units of the at least some of the 1st to Nth state shift registers; the starting signal line is configured to receive the second starting signal through the starting signal output terminal of the level shifter and transmit the second starting signal to 

To clarify, several other limitations precede this limitation which focus on the pull-down control signals being affected by the inverter, level shifter, etc. The claim limitations, as a whole, are not taught by the cited references. 

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
5.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621